Citation Nr: 1208879	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  09-02 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for adjustment disorder with mixed anxiety and depressed mood, chronic (claimed as depression).

2.  Entitlement to an initial compensable rating for left ear hearing loss.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to the service-connected lumbar strain.

5.  Entitlement to service connection for cancer of the kidneys as secondary to herbicide exposure.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to July 1968 and from April 1972 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The February 2008 rating decision denied service connection for degenerative disc disease of the lumbar spine as secondary to a service-connected lumbar strain and denied entitlement to a TDIU.  The October 2010 rating decision, in part, granted service connection for adjustment disorder with mixed anxiety and depressed mood, chronic (claimed as depression) and left ear hearing loss at noncompensable evaluations, effective December 31, 2009 and denied service connection for right ear hearing loss, denied service connection for cancer of the kidney as a result of herbicide exposure and denied entitlement to a TDIU.

A hearing was held at the RO in November 2011 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to a rating in excess of 40 percent for a lumbar strain since February 3, 2006 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely- filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In the October 2010 decision, the RO, in part, denied entitlement to service connection for cancer of the kidneys as secondary to herbicide exposure and denied entitlement to a TDIU.  The Veteran submitted a letter entitled "Notice of Disagreement" in December 2010 which specifically disagreed with the issues of a higher initial rating for adjustment disorder, service connection for right ear hearing loss and entitlement to a TDIU.  In another December 2010 correspondence, the Veteran also disagreed with the issues of cancer of the kidneys, a higher initial evaluation for left ear hearing loss and entitlement to a TDIU.  
In March 2011, a statement of the case was issued in regards to the issues of a higher initial rating for adjustment disorder and left ear hearing loss and service connection for a right ear hearing loss.

While the Veteran's December 2010 communications expressed disagreement with the October 2010 decision, it appears that no subsequent statement of the case was ever issued with regard to the issues of entitlement to service connection for cancer of the kidneys as due to herbicide exposure and entitlement to a TDIU.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon. 

Regarding the Veteran's claims for a compensable rating for adjustment disorder with mixed anxiety and depressed mood, chronic (claimed as depression) and left ear hearing loss, the Board observes that at his November 2011 hearing, the Veteran testified that he had been recently prescribed Prozac for his adjustment disorder as it had worsened and that his left ear hearing loss had worsened since his last examination in September 2010.

The Court has held that where the Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).   

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected adjustment disorder with mixed anxiety and depressed mood, chronic (claimed as depression) and left ear hearing loss, more contemporaneous examinations are warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Regarding the Veteran's service connection claims, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon, supra.

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the Veteran's right ear hearing loss claim, the Board notes that the Veteran underwent a VA examination in September 2010.  The examiner diagnosed him with hearing loss of the right ear that was not due to or the result of in-service acoustic trauma.

However, at his November 2011 hearing, the Veteran testified that his right ear hearing loss disability had worsened since his most recent September 2010 VA examination.

The veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey, supra;  VAOPGCPREC 11-95 (1995).

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for right ear hearing loss and that further medical examinations and opinions in connection with this claim is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).

Regarding the Veteran's claim for service connection for degenerative disc disease of the lumbar spine, to include as secondary to the service-connected lumbar strain, the Board notes that the Veteran underwent VA examinations in March 2004, March 2007, February 2008, and June 2010.  The March 2004, March 2007 and June 2010 VA examiners all diagnosed the Veteran with degenerative disc disease of the lumbar spine but did not provide an opinion regarding the etiology of the disability.  The February 2008 VA examiner also diagnosed the Veteran with degenerative disc disease of the lumbar spine and opined that he was unable to give an opinion that the current degenerative disc disease was due to the Veteran's service-connected lumbar strain without resorting to mere speculation.

As to date, no etiology has been given as to whether the Veteran's degenerative disc disease of the lumbar spine is related to service or the service-connected lumbar strain.  The Board finds that the evidence currently of record is insufficient to resolve the claim, and that a further medical examination and opinion in connection with this claim is warranted.  


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO should issue a statement of the case to the Veteran addressing the matters of entitlement to service connection for cancer of the kidneys as secondary to herbicide exposure and entitlement to a TDIU, including citation to all relevant law and regulation pertinent to these claims.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

3.  Then, the RO/AMC should arrange for the Veteran to be scheduled for a VA examination by a psychiatrist or psychologist.  The claims files must be made available to and reviewed by the examiner.

The examination report should include a discussion of the Veteran's documented psychiatric history and should also address the Veteran's assertions regarding his psychiatric symptoms.

The examination report should report the severity of the Veteran's adjustment disorder with mixed anxiety and depressed mood, chronic (claimed as depression) in terms conforming to the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

The examiner should provide the rationale for all opinions expressed. 

4.  The Veteran should be afforded a VA audiological examination to determine the extent and severity of his service-connected left ear hearing loss disability.  All indicated studies should be performed.  

The examiner should also determine whether there is at least a 50 percent probability or greater (at least as likely as not) that the Veteran has a right ear hearing loss disability as a result of active service.  The examiner should solicit a detailed history of any symptoms or treatment during active service and of the continuation of any such symptoms after service.  Reasons and bases should be provided for all conclusions.

5.  The Veteran should be scheduled for a VA examination to determine the etiology of the claimed degenerative disc disease of the lumbar spine disability.  All indicated tests and studies are to be performed, and a comprehensive occupational and recreational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.   The examiner should address the following inquiries:

Based on a review of the record and an examination of the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a degenerative disc disease disability which had its onset during service or is otherwise related to service, to include as secondary to the Veteran's service-connected lumbar spine strain.  Reasons and bases should be provided for all conclusions.

6.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



